                    Case 1:21-cv-01677-VEC Document 17
                                                    16 Filed 03/31/21 Page 1 of 3
                                                                                2


                                                                                       USDC SDNY


                                    MEMO ENDORSED
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
         Timothy E. Di Domenico                                                        DOC #:
         Tel 212.801.2127
         didomenicot@gtlaw.com
                                                                                       DATE FILED: 3/31/2021


                                                                                March 31, 2021

         VIA ECF

         The Honorable Valerie E. Caproni
         United States District Judge
         United States District Court for the
         Southern District of New York
         Thurgood Marshall United States Courthouse
         40 Foley Square, Room 443
         New York, NY 10007

                  Re:      Hugh M. Rhoden, Sr. v. C.R. Bard, Inc. et al., Civ. No. 1:21-cv-01677-VEC

         Dear Judge Caproni:

                On behalf of plaintiff Hugh M. Rhoden, Sr. (“Plaintiff”) and defendants C. R. Bard, Inc.
         and Bard Peripheral Vascular, Inc. (collectively, “Bard”) (all, collectively, the “Parties”) in the
         above-referenced matter (the “Action”), the Parties submit this joint letter to respectfully request
         a temporary stay of this case and all upcoming deadlines for a period of ninety (90) days to permit
         them to pursue negotiations of a settlement of this and all cases of Plaintiff’s counsel recently
         remanded from In re: Bard IVC Filters Products Liability Litigation, MDL 2641 (the “MDL”)
         pursuant to the MDL Court’s February 11, 2021 Amended Suggestion of Remand and Transfer
         Order (Fifth) (“Fifth Remand Order”).

                 Plaintiff’s counsel represents plaintiffs with cases in the MDL as well as cases that have
         been transferred or remanded from the MDL to courts across the country, involving claims against
         Bard for injuries they contend arise out of their use of Bard’s inferior vena cava (“IVC”) filters.
         Plaintiff’s counsel and Defendants have previously settled in principle numerous cases in the MDL
         concerning Bard’s IVC filters. The Parties reached a settlement in principle concerning the
         majority of the Plaintiff’s counsel IVC filter cases and have finalized the details of that settlement
         with most of their clients. However, a small number of those plaintiffs “opted out” of the
         settlement. The cases remanded pursuant to the MDL’s Fifth Remand Order included those cases
         that were previously dismissed but for which the MDL Court reinstated prior to remanding, since
         the plaintiff opted out of the settlement and a final settlement had not been reached. With respect
         to these cases, including this one, Counsel for the Parties have renewed discussions to achieve a
         settlement of the cases of these remaining plaintiffs represented by Plaintiff’s counsel.

                 The Parties believe that a stay is necessary in this case to conserve their resources and
         attention so that they may attempt to resolve it and the claims of other such plaintiffs represented


Greenberg Traurig, LLP | Attorneys at Law
MetLife Building | 200 Park Avenue | New York, New York 10166 | T +1 212.801.9200 | F +1 212.801.6400ACTIVE 56242767v1
                                                                                                                         www.gtlaw.com
                      Case 1:21-cv-01677-VEC Document 17
                                                      16 Filed 03/31/21 Page 2 of 3
                                                                                  2

         The Honorable Valerie E. Caproni
         United States District Judge
         United States District Court for the
         Southern District of New York
         March 31, 2021
         Page 2

         by Plaintiff’s counsel that were recently remanded to district courts across the country. Counsel
         for the Parties believe that their resources are best directed to focusing their efforts on potential
         settlement discussions, especially given their past history of successful settlement discussions
         relating to cases in this MDL. Accordingly, the Parties jointly request that the Court enter a stay
         of discovery and all pretrial deadlines in this case for a period of ninety (90) days. If Plaintiff has
         not filed dismissal papers within ninety (90) days from the stay being granted, the Parties request
         the opportunity to file a joint status report regarding the status of the settlement.

                 This Court has broad discretion to stay proceedings as incidental to its power to control its
         own docket – particularly where, as here, a stay would promote judicial economy and efficiency.
         See Clinton v. Jones, 520 U.S. 681, 706 (1997); Crawford-El v. Britton, 523 U.S. 574, 598 (1998);
         Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (recognizing that the “[p]ower to stay proceedings
         is incidental to the power inherent in every court to control disposition of causes on its docket with
         economy of time and effort for itself, for counsel, and for litigants”).

                 Further, Federal Rules of Civil Procedure 26(c) and 26(d) also vest the Court with authority
         to grant a stay, limit the scope of discovery, or control its sequence, upon a showing of good cause
         and reasonableness. Facilitating the parties’ efforts to resolve their dispute through continued
         settlement negotiations that began before this action was remanded to this Court is reasonable and
         constitutes good cause for granting the requested short-term stay. See Sellick v. Consolidated
         Edison Company of New York, Inc., 15-CV-9082 (RJS), 2017 WL 1133443, at *2 (S.D.N.Y. Mar.
         23, 2017) (noting Court granted stay of discovery “in order to facilitate settlement negotiations”).
         Several courts throughout the country (including judges in this District) have granted short-term
         stays in many IVC filter cases as the parties negotiate settlement.

                 Accordingly, the Parties respectfully request that the Court enter a stay of all activity in
         this case, for a period of ninety (90) days. If Plaintiff has not filed dismissal papers within ninety
         (90) days from the stay being granted, the Parties request the opportunity to file a joint status report
         regarding the status of the settlement.


                                                                Respectfully submitted,

                                                                /s/ Timothy E. Di Domenico

                                                                Timothy E. Di Domenico



          cc:       David P. Matthews, Esq.
                  Richard A. Freese, Esq.

Greenberg Traurig, LLP | Attorneys at Law


                                                                                                             www.gtlaw.com
Case 1:21-cv-01677-VEC Document 17 Filed 03/31/21 Page 3 of 3



        Application GRANTED. This case is STAYED. A joint update on the
        status of this case is due by June 30, 2021.

        SO ORDERED.



                                     3/31/2021
        HON. VALERIE CAPRONI
        UNITED STATES DISTRICT JUDGE
